Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first receiving part,” “decryption part,” “restriction setting part,” “restriction releasing part,” “print part,” “first transmission part,” “first reception part,” “second transmission part,” “second reception part,” “storage part,” “third transmission part,” “third reception part,” “fourth transmission part,” “fourth reception part,” in claims 2, 6, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
first receiving part – paragraph 26
decryption part – paragraph 27, wherein the control part corresponds to a CPU, paragraph 20
restriction setting part – paragraph 29, wherein the data encryption part corresponds to the control part, paragraph 29 which corresponds to a CPU, paragraph 20
restriction releasing part – Paragraph 34, wherein the data decryption part corresponds to the control part which is structure, paragraph 33
print part – Paragraph 37
first transmission part – Paragraph 25
first reception part – Paragraph 31
second transmission part – Paragraph 31
second reception part – Paragraph 35
storage part – Paragraph 22
third transmission part – Paragraph 35
third reception part – Paragraph 31
fourth transmission part – Paragraph 31
fourth reception part – Paragraph 35

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeney (US 2004/0148335) in view of Nonaka (US 2011/0055356).

Regarding Claim 1, Keeney teaches a print method for using an image forming device to print an encrypted file transmitted from a terminal device (Paragraph 79), the terminal device being connected to a server device via a predetermined network (Paragraphs 74 and 75), the print method comprising:
generating normal data by decrypting the encrypted file using the password and converting the decrypted file into the normal data by the server device (Paragraph 82, wherein the job is decrypted using the key by the server);
generating a re-encrypted file using the received password by the server device by re-encrypting the normal data, the re-encrypted file being  set so as to restrict print processing (Paragraph 82, wherein the job is re-encrypted after it is converted by the server);
based on an operation of a user with respect to the image forming device, generating the normal data by re-decrypting the re-encrypted file using the password and converting the decrypted file into normal data by the servicer device (Paragraph 82, wherein upon proper request of the job, the job is decrypted and ready to be printed);
printing the normal data using the image forming device (Paragraph 82, wherein the job is then printed upon decryption).
Keeney does not teach receiving a password of the encrypted file by the image forming device;

Nonaka does teach receiving a password of the encrypted file by the image forming device (Paragraph 103, wherein the MFP sends the password for the print job to be decrypted to the server);
transmitting the received password from the image forming device to the server device (Paragraph 103, wherein the MFP sends the password for the print job to be decrypted to the server).
Keeney and Nonaka are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Keeney with the teachings of Nonaka for the purpose of easily being able to decrypt print job files without having configuration to decrypt (Nonaka: Paragraph 14).

Regarding Claim 2, Keeney teaches a print system for using an image forming device to print an encrypted file transmitted from a terminal device (Paragraph 79), the terminal device and the image forming device being connected to a server device via a predetermined network (Paragraphs 74 and 75), the print system comprising:
a decryption part that generates normal data by decrypting the encrypted file using the password and converting the decrypted file into the normal data, the decryption part being included in the server device (Paragraph 82, wherein the job is decrypted using the key by the server);

a restriction releasing part that, based on an operation of a user with respect to the image forming device, generates the normal data by re-decrypting the re-encrypted file using the password and converting the decrypted file into normal data by the server device (Paragraph 82, wherein upon proper request of the job, the job is decrypted and ready to be printed by the server); and
a print part that causes the image forming device to print the normal data (Paragraph 82, wherein the job is then printed upon decryption).
Keeney does not teach a first receiving part that receives a password of the encrypted file, the first receiving part being included in the image forming device, the password being input by the user.
Nonaka does teach a first receiving part that receives a password of the encrypted file, the first receiving part being included in the image forming device, the password being input by the user (Paragraphs 103 and 139, wherein the encryption/decryption key can be a password that is received from the user and sent to the server).
Keeney and Nonaka are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Keeney with the teachings of Nonaka for the purpose of easily being able to decrypt print job files without having configuration to decrypt (Nonaka: Paragraph 14).

Regarding Claim 6, Nonaka further teaches wherein the first receiving part receives a logon password input by the user to log on to the image forming device; 
the re-encryption part re-encrypts the normal data using a logon password (Paragraphs 103 and 139, wherein the encryption/decryption key can be a password that is received from the user and sent to the server The re-encryption and re-decryption is already taught by Keeney corresponding to claim 4), and
the re-decryption part re-decrypts the re-encrypted file using the logon password (Paragraphs 103 and 139, wherein the encryption/decryption key can be a password that is received from the user and sent to the server The re-encryption and re-decryption is already taught by Keeney corresponding to claim 4).
Keeney and Nonaka are combinable because of they both deal with printing encrypted print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Keeney with the teachings of Nonaka for the purpose of easily being able to decrypt print job files without having configuration to decrypt (Nonaka: Paragraph 14).

Regarding Claim 8, Keeney further teaches wherein the terminal device includes a first transmission part that transmits the encrypted file to the server device (Paragraph 
the server device includes:
a first reception part that receives the encrypted file (Paragraphs 82 and 90 wherein the server has to receive both the print job and the key);
a storage part that stores the encrypted file (Paragraph 66, wherein the print job can be stored); and
a second transmission part that transmits, to the image forming device, notification data notifying the image forming device of the encrypted file (Paragraph 106, wherein information about what is stored on the server can be given), 
the image forming device further includes;
a second reception part that receives the notification data (Paragraph 106, wherein information about what is stored on the server can be given); and
a third transmission part that transmits the password, the server device includes:
a third reception part that receives the password;
the decryption part (Element 601 and paragraph 82, wherein the job is decrypted);
the re-encryption part (Paragraph 82 and element 603, wherein the job is re-encrypted); and

a fourth reception part that receives the re-encrypted file (Paragraph 82, wherein the job is received by the printer polling device);
the re-decryption part (Paragraph 82 and element 701, wherein the job is decrypted); and
the print part (Paragraph 82 and element 120, wherein the printer can print the job).
Keeney does not teach the image forming device includes;
the first receiving part (Paragraph 66, wherein the encryption/decryption key can be a password that is received from the user); and
a third transmission part that transmits the password, the server device includes:
a third reception part that receives the password.
Nonaka does teach the image forming device includes;
the first receiving part Paragraph 103, wherein the MFP sends the password for the print job to be decrypted to the server); and
a third transmission part that transmits the password (Paragraph 103, wherein the MFP sends the password for the print job to be decrypted to the server), the server device includes:
a third reception part that receives the password (Paragraph 103, wherein the MFP sends the password for the print job to be decrypted to the server).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Keeney with the teachings of Nonaka for the purpose of easily being able to decrypt print job files without having configuration to decrypt (Nonaka: Paragraph 14).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeney (US 2004/0148335) in view of Nonaka (US 2011/0055356) further in view of Pantin (US 2019/0026050).

Regarding Claim 9, Keeney in view of Nonaka does not teach wherein the second transmission part transmits the notification data to the image forming device and transmits to the terminal device a notification prompting the user to operate with respect to the image forming device.
Pantin does teach wherein the second transmission part transmits the notification data to the image forming device and transmits to the terminal device a notification prompting the user to operate with respect to the image forming device (Paragraph 56, wherein the print job is confirmed to be accepted by the printer and is awaiting to be printed out).
Keeney and Pantin are combinable because they both deal with remote printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Keeney in view of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699